Case 2:21-mc-00002-JRG Document 61-1 Filed 03/26/21 Page 1 of 1 PageID #: 2755




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 HMD GLOBAL OY,                                     §
                                                    §
         Movant,                                    §
                                                    §           C.A. No. 2:21-mc-00002-JRG
 v.                                                 §
                                                    §
 ACACIA RESEARCH CORPORATION,                       §
                                                    §
          Respondent.                               §
                                                    §

                         ORDER OF DISMISSAL WITH PREJUDICE

        This matter came before the Court upon the Joint Motion to Dismiss filed by Movant

HMD Global Oy (“HMD Global”) and Respondent Acacia Research Corporation (“ARC”) and

Pursuant to Rule 41 of the Federal Rules of Civil Procedure, it is hereby,

        ORDERED that all claims asserted by HMD Global against ARC in this action are

hereby dismissed without prejudice, and that all claims asserted by ARC against HMD Global in

this action are hereby dismissed without prejudice, subject to the Court’s reservation of

jurisdiction over the parties to enforce the parties’ settlement agreement. It is further,

        ORDERED that HMD Global and ARC shall bear their own costs, expenses and legal

fees in this case.
